Citation Nr: 1143218	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for chronic fatigue.  

2.  Entitlement to service connection for chronic sinusitis.  

3.  Entitlement to service connection for allergic rhinitis and allergies.  

4.  Entitlement to service connection for a skin disorder / rash.  

5.  Entitlement to service connection for a sleep disorder.  

6.  Entitlement to service connection for diarrhea.  

7.  Entitlement to service connection for and immune system disorder.  

8.  Entitlement to service connection for a psychiatric disorder, to include and anxiety disorder, primary insomnia, and dysthymia with pseudodementia.  

9.  Entitlement to service connection for migraine headaches, including manifestations of jaw and facial pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

All issues other than that of entitlement to service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

During the course of the Veteran's claim, she has had an anxiety disorder, dysthymia with pseudodementia, and primary insomnia that are the result of her active service.  

CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The only decision reached in this document is fully favorable to the Veteran.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In her June 2006 claim, the Veteran stated that upon her return from active service in the Persian Gulf she experienced several illnesses and that her peers commented as to her anxiety.  

Service treatment records contain no mention of psychiatric symptoms.  

In February 2008, the Veteran underwent a VA mental disorders compensation and pension (C&P) examination.  The examiner indicated review of the claims file, and documented an extensive interview with the Veteran.  During that interview, the Veteran reported that while attending x-ray school in 1990 she was activated for active military service.  Upon return from active service she resumed studies but had difficulty concentrating and problems with tardiness.  

Mental status examination results included that the Veteran's mood was 3 out of 10, affect was fairly constricted, she was tearful during most of the interview even when discussing things that were remotely sad; speech was soft and coherent but slightly slow; thoughts were extremely slow.  Her thoughts were guarded with her answers but were goal directed.  She had no delusions, paranoia, hallucinations, suicidal or homicidal thoughts, thought blocking, or flight of ideas.  

Memory testing via SLUMS evaluation yielded a score of 25 out of 30 and the examiner explained that this score meets the criteria for mild cognitive impairment, categorized as pseudodementia.  

In a summary and opinion, the examiner stated that the Veteran meets the DSM-IV criteria for dysthymia with pseudodementia, primary insomnia, and anxiety disorder not otherwise specified.  She stated that the current signs and symptoms are at least as likely as not due to her military experience, explaining that the Veteran developed chronic illnesses probably not related to her military service but that it took some time to diagnose the illnesses, resulting in anxiety and dysthymia.  

The Board recognizes that the examiner's opinion is somewhat unclear in that it provides a positive nexus between her service for her psychiatric disorders and then appears to base this on the delay in diagnosis of physical disorders that the examiner states are probably not due to her service.  That being said, the Veteran's reports of difficulty concentrating and other symptoms when she returned to x-ray school after her deployment are evidence that she had onset of her psychiatric symptoms more or less contemporaneous to her separation from active service.  Also favorable in this regard is June 2007 letter in which K.P. stated that he had known the Veteran since 1990 when she was accepted into the radiology technology program.  K.P. reported that the Veteran was dependable and enthusiastic prior to her deployment in 1991 but upon her return she was less enthusiastic and had problems with tardiness.  He reported that this resulted in months of warnings and threats of dismissal, but through her hard work, the Veteran was able to keep her position in the program and eventually graduated.  

There is thus lay evidence of onset of psychiatric symptoms contemporaneous to service, medical evidence that the Veteran has psychiatric disease, and medical evidence linking that psychiatric disease to her service.  After reviewing all of the relevant evidence of record, the Board finds that the preponderance of evidence is favorable to a grant of service connection for the Veteran's identified psychiatric disorders.  Hence, she is entitled to service connection for these disorders.  


ORDER

Entitlement to service connection for an anxiety disorder, dysthymia with pseudodementia, and primary insomnia is granted.  


REMAND

The Veteran has submitted evidence that she began experiencing symptoms of her claimed physical disorders after returning from her 1991 deployment to the Persian Gulf.  For example, "K.P." stated in the June 2007 letter that he knew her since 1990 and that upon her return from active service she suffered headaches, colds, stomach problems, and generalized fatigue.  The February 2008 mental disorders examination included a comment that it took a long time for the Veteran to be diagnosed with her physical disorders after her return from deployment. 

In March 2008, VA afforded the Veteran a general C&P examination.  The Board finds that examination inadequate for rating purposes because the examiner appears to have limited his opinion to whether or not exposure to a nerve agent caused her physical conditions and whether the physical conditions were undiagnosed illnesses.  The opinion is unclear as to whether her disabilities had onset during active service or otherwise were caused by her active service.  Furthermore, the examiner referred to the lack of diagnosis of obstructive sleep apnea, acknowledged that she suffered from restrictive sleep apnea, did not explain how restrictive sleep apnea differed from obstructive sleep apnea, and did not explain why he believed that the Veteran's condition was "congenital" or why that determination is of importance.  He diagnosed latent mononucleosis as the cause of her fatigue, apparently shortly after service, but provided no opinion as to whether that disease had onset during service.  He apparently attributed her diarrhea to a latex allergy but, again, did not provide any explanation, or even an opinion, as to whether the latex allergy had onset during service.  

Generally, once VA provides a medical examination or obtains an opinion it must ensure that the examination or opinion is an adequate one.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).  Hence, a remand is necessary so that VA can provide an adequate examination and obtain an adequate opinion.  Furthermore, the complexity of this case and the fact that the examination already obtained is not adequate, leads the Board to the conclusion that, as to the sleep disorder claim, a physician specializing in sleep disorders must conduct the examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination by physician specializing in sleep disorders with regard to her claim of entitlement to service connection for disability due to a sleep disorder.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  Identify all sleep disorders that the Veteran has had at any time since she filed her claim in June 2007.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified sleep disorder had onset during her active service or was caused by her active service, whether due to exposure to an environmental hazard or otherwise.  The examiner must provide a complete rationale (explanation) for any conclusion reached.  If the examiner concludes that she has a "congenital" condition and/or that the condition is restrictive as opposed to obstructive sleep apnea (as concluded by the examiner in February 2008) or that the condition is restrictive as opposed to obstructive sleep apnea, he or she must explain that conclusion, including precisely how restrictive sleep apnea differs from obstructive sleep apnea, and provide an opinion and explanation as to when the condition first manifested and whether the condition is capable of improvement or worsening.  

2.  Ensure that the Veteran is afforded an examination by a physician with regard to her claim of entitlement to service connection for sinusitis, rhinitis, diarrhea, an immune system disorder, skin disorder, and headache.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must conduct an examination of the Veteran including an interview and obtain from her an explanation of when she first began experiencing symptoms of each of her claimed disabilities.  The examiner is asked to address the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had an immune disorder at any time since she filed her claim in June 2007.  The examiner must provide an explanation for any conclusion reached.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sinusitis, rhinitis, diarrhea, skin disorder (rashes), headaches, and/or an immune disorder if she has had an immune disorder, had onset during the Veteran's active service or were caused by her active service, whether by exposure to environmental agents or otherwise.  The examiner must provide an explanation for any and all conclusions reached.  

3.  Then, after ensuring that the above development is complete and adequate, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


